

	

		II

		109th CONGRESS

		1st Session

		S. 1949

		IN THE SENATE OF THE UNITED STATES

		

			November 1, 2005

			Mr. Lugar (for himself

			 and Mr. Obama) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To provide for coordination of proliferation interdiction

		  activities and conventional arms disarmament, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Cooperative Proliferation

			 Detection, Interdiction Assistance, and Conventional Threat Reduction Act of

			 2005.

		IProliferation

			 assistance coordination

			101.Short

			 titleThis title may be cited

			 as the Cooperative Proliferation

			 Detection and Interdiction Assistance Act of 2005.

			102.FindingsCongress makes the following

			 findings:

				(1)On May 31, 2003,

			 at Wawel Royal Castle, Krakow, Poland, the United States and its allies

			 announced a new effort to fight proliferation called the Proliferation Security

			 Initiative. The Proliferation Security Initiative creates legal means to search

			 planes and ships carrying suspect cargo and to seize illegal weapons or missile

			 technologies to keep the world's most destructive weapons away from our shores

			 and out of the hands of our common enemies.

				(2)Since its

			 inception in 2003, more than 60 countries have participated in or provided

			 support for the Proliferation Security Initiative.

				(3)The Proliferation

			 Security Initiative has led to the negotiation of bilateral ship boarding

			 agreements designed to facilitate the interdiction of weapons of mass

			 destruction and related materials and means of delivery and dual-use items of

			 proliferation concern.

				(4)Security Council

			 Resolution 1540, adopted unanimously by the United Nations Security Council on

			 April 28, 2004, calls on all countries to take cooperative action to prevent

			 trafficking in weapons of mass destruction, related materials, and means of

			 delivery and dual-use items of proliferation concern.

				(5)Security Council

			 Resolution 1540 provides a basis for the establishment of an internationally

			 accepted practice regarding criminalization of the trafficking of weapons of

			 mass destruction, related materials and means of delivery, and dual-use items

			 of proliferation concern.

				(6)The Report of the

			 United Nations Secretary General's High Level Panel on Threats, Challenges, and

			 Change, dated September 23, 2003, found that [r]ecent experience of the

			 activities of the A.Q. Khan network has demonstrated the need for and the value

			 of measures taken to interdict the illicit and clandestine trade in components

			 for nuclear programs.

				(7)The Report also

			 welcomes the voluntary Proliferation Security Initiative, under which

			 more and more states are cooperating to prevent illicit trafficking in nuclear,

			 biological, and chemical weapons.

				(8)There have been a

			 number of air, land, and sea interdiction training exercises conducted under

			 the Proliferation Security Initiative.

				(9)The United States

			 provides foreign assistance to many countries participating in the

			 Proliferation Security Initiative, including the following types of

			 assistance:

					(A)International

			 narcotics control under chapter 8 of part I of the Foreign Assistance Act of

			 1961 (22 U.S.C. 2291 et seq.).

					(B)Border control

			 assistance under section 499C of the Foreign Assistance Act of 1961 (22 U.S.C.

			 2296c).

					(C)Military

			 assistance, education, and training under chapters 2, 3, and 5 of part II of

			 the Foreign Assistance Act of 1961 (22 U.S.C. 2291 et seq.).

					(D)Antiterrorism

			 assistance under chapter 8 of part II of the Foreign Assistance Act of 1961 (22

			 U.S.C. 2291 et seq.).

					(E)Nonproliferation

			 and export control assistance under chapter 9 of part II of the Foreign

			 Assistance Act of 1961 (22 U.S.C. 2934bb et seq.).

					(F)Activities

			 carried out under sections 503 and 504 of the FREEDOM Support Act (22 U.S.C.

			 5853 and 5854).

					(10)Many countries

			 participating in the Proliferation Security Initiative also are provided

			 defense articles and services and foreign military sales under the Arms Export

			 Control Act (22 U.S.C. 2751 et seq.), a purpose of which, as specified in

			 section 4 of the Act (22 U.S.C. 2754), is to prevent or hinder the

			 proliferation of weapons of mass destruction and the means of delivering such

			 weapons.

				(11)Congress has

			 specifically authorized the President to provide countries with proliferation

			 interdiction assistance under chapter 9 of part II of the Foreign Assistance

			 Act of 1961 (22 U.S.C. 2394bb et seq.), which provides that—

					(A)the President

			 should ensure that not less than 1/4 of the assistance

			 provided under such chapter is expended for the purpose of enhancing the

			 capabilities of friendly countries to detect and interdict

			 proliferation-related shipments of cargo that originate from, and are destined

			 for, other countries; and

					(B)priority should

			 be given to any friendly country that has been determined by the Secretary of

			 State to be a country frequently transited by proliferation-related shipments

			 of cargo.

					(12)Many executive

			 agencies and departments currently furnish assistance to nations participating

			 in the Proliferation Security Initiative, including the following:

					(A)Nunn-Lugar/Cooperative

			 Threat Reduction programs carried out under the Soviet Nuclear Threat Reduction

			 Act of 1991 (title II of Public Law 102–228; 22 U.S.C. 2551 note) and the

			 Cooperative Threat Reduction Act of 1993 (title XII of Public Law 103–160; 22

			 U.S.C. 5951 note).

					(B)Ongoing programs

			 and activities of the Department of Energy authorized under subtitle C of title

			 XXXI of division C of the Ronald W. Reagan National Defense Authorization Act

			 for fiscal year 2005 (Public Law 108–375).

					(C)Other programs

			 assisting friendly foreign countries in law enforcement, regulatory, and

			 operational capabilities to enhance the potential of such countries in

			 interdicting weapons of mass destruction, related materials and means of

			 delivery, and any dual-use items of proliferation concern.

					(13)While statutory

			 authority exists to assist friendly foreign countries in meeting the threat

			 posed by the proliferation of weapons of mass destruction, related materials

			 and means of delivery, and dual-use items of proliferation concern, there is no

			 mechanism for coordinating within the executive branch programs and assistance

			 implemented under those authorities in order to ensure the most effective use

			 of United States assistance to train and equip friendly foreign countries to

			 deal with this threat.

				(14)There is need

			 for the establishment in the executive branch of a plan and program for

			 coordinating and implementing proliferation detection and interdiction

			 assistance.

				103.Proliferation

			 interdiction support program

				(a)ProgramConsistent

			 with section 583 of the Foreign Assistance Act of 1961 (22 U.S.C. 2349bb–2), as

			 amended by subsection (c), the President is authorized to establish a program

			 to provide assistance to friendly foreign countries for proliferation detection

			 and interdiction activities.

				(b)Report on

			 existing proliferation detection and interdiction

			 assistance

					(1)Report

			 requiredNot later than 180 days after the date of the enactment

			 of this Act, the President shall submit to the Committee on Foreign Relations

			 of the Senate and the Committee on International Relations of the House of

			 Representatives a report on proliferation and interdiction assistance.

					(2)ContentThe

			 report required under paragraph (1) shall—

						(A)specify in

			 detail, including program cost, on a country-by-country basis, the assistance

			 being provided by the Department of State to train and equip personnel in

			 friendly foreign countries in the detection and interdiction of

			 proliferation-related shipments of weapons of mass destruction, related

			 materials and means of delivery, and dual-use items of proliferation concern;

			 and

						(B)specify, on an

			 agency-by-agency basis, funding that is being transferred by the Department of

			 State to other executive agencies to carry out such programs.

						(c)Interdiction

			 assistance amendmentsSection

			 583 of the Foreign Assistance Act of 1961 (22 U.S.C. 2349bb–2) is

			 amended—

					(1)in subsection

			 (a)—

						(A)by striking

			 should ensure that and inserting shall ensure that,

			 beginning in fiscal year 2007,;

						(B)by striking

			 expended and inserting obligated; and

						(C)by striking

			 that originate from, and are destined for, other countries and

			 inserting to states and non-state actors of proliferation

			 concern; and

						(2)by adding at the

			 end the following new subsections:

						

							(c)Cooperative

				agreementsIn order to promote cooperation regarding the

				interdiction of weapons of mass destruction and related materials and delivery

				systems, the President is authorized to conclude agreements, including

				reciprocal maritime agreements, with other countries to facilitate effective

				measures to prevent the transportation of such items to states and non-state

				actors of proliferation concern.

							(d)Determination

				and notice to congressThe Secretary of State shall notify the

				Committee on Foreign Relations of the Senate and the Committee on International

				Relations of the House of Representatives in writing not more than 30 days

				after making a determination that any friendly country has been determined to

				be a country eligible for priority consideration of any assistance under

				subsection (b). Such determination shall set forth the reasons for such

				determination, and may be submitted in classified and unclassified form, as

				necessary.

							.

					(d)Fiscal year

			 2006 assistanceNot less than 1/4 of the

			 amount made available for nonproliferation, anti-terrorism, demining and

			 related programs and activities for fiscal year 2006 shall be made available to

			 establish the program under subsection (a).

				104.Office of

			 proliferation detection and interdiction assistance coordination

				(a)EstablishmentThere is established within the Department

			 of State an Office of Proliferation Detection and Interdiction Assistance

			 Coordination. The principal duties of such office are to plan and administer

			 programs to carry out activities under section 103.

				(b)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 President such sums as may be necessary to establish and operate the Office of

			 Proliferation Detection and Interdiction Assistance Coordination.

				105.Report on

			 friendly countries frequently transited by proliferation-related shipments of

			 cargoNot later than 60 days

			 after the date of the enactment of this Act, the Secretary of State shall

			 submit to the Committee on Foreign Relations of the Senate and the Committee on

			 International Relations of the House of Representatives a report—

				(1)listing any friendly foreign countries for

			 which the Secretary of State has made a determination under section 583(b) of

			 the Foreign Assistance Act of 1961 (22 U.S.C. 2349bb–2(b)); and

				(2)stating whether, pursuant to section 583(a)

			 of such Act (22 U.S.C. 2349bb–2(a)), 1/4 of any assistance

			 provided to such countries under chapter 9 of part II of the Foreign Assistance

			 Act of 1961 (22 U.S.C. 2349bb et seq.) has been obligated for the purposes

			 authorized in that section and, if not, the reasons therefor.

				106.Permanent

			 authority to use Nonproliferation and disarmament fund for activities outside

			 independent states of the former soviet unionActivities authorized to be carried out

			 under the Nonproliferation and Disarmament Fund in the independent states of

			 the former Soviet Union under section 504 of the FREEDOM Support Act (22 U.S.C.

			 5854) may also be carried out in countries other than the independent states of

			 the former Soviet Union and with respect to international organizations when

			 such activities are in the national security interest of the United

			 States.

			107.Use of

			 military assistance for proliferation interdiction or detection

				(a)Relationship of

			 military assistance to proliferation interdiction or detectionAt

			 the end of chapter 2 of part 2 of the Foreign Assistance Act of 1961 (22 U.S.C.

			 2311 et seq.) insert the following new section:

					

						518.Allocation of

				funds

							(a)In

				generalIn carrying out the

				provisions of this chapter, the President should ensure that, when it is in the

				national security interest of the United States, not less than one-quarter of

				the assistance furnished under this chapter will enhance the capabilities of

				friendly foreign countries to detect or interdict the illicit trafficking of

				weapons of mass destruction, related materials, and means of delivery and

				dual-use items of proliferation concern.

							(b)ExceptionThe President shall not, for puposes of

				compliance with subsection (a), modify in any way the allocation of funds under

				this chapter made pursuant to any peace

				accord.

							.

				(b)Report on

			 military assistance and proliferation interdiction or detection

					(1)Requirement for

			 reportThe President shall prepare a report regarding the uses of

			 military assistance for the purpose of training and equipping friendly foreign

			 countries in the detection or interdiction of weapons of mass destruction,

			 related materials, and means of delivery and related dual-use items of

			 proliferation concern. The President shall submit such report together with the

			 report submitted pursuant to section 25 of the Arms Export Control Act (22

			 U.S.C. 2765) for calendar year 2005.

					(2)ContentThe

			 report regarding the uses of military assistance required by paragraph (1)

			 shall include—

						(A)an examination of

			 the extent to which the annual allocations of military assistance under part II

			 of chapter 2 of the Foreign Assistance Act of 1961 (22 U.S.C. 2311 et seq.)

			 takes into account the capabilities of friendly foreign countries to detect or

			 interdict the illicit trafficking of weapons of mass destruction, related

			 materials, and means of delivery and dual-use items of proliferation concern;

			 and

						(B)an assessment of

			 the extent to which equipment furnished to friendly foreign countries under

			 foreign military sales have contributed to detection or interdiction

			 capabilities of such countries.

						108.Repeal of

			 obsolete authoritySection 586

			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2349bb–4) is repealed.

			IICONVENTIONAL

			 ARMS DISARMAMENT

			201.Short

			 titleThis title may be cited

			 as the Conventional Arms Disarmament Act of 2005.

			202.Findings;

			 sense of Congress

				(a)FindingsCongress

			 makes the following findings:

					(1)The global

			 proliferation of man-portable air defense systems (MANPADS), other conventional

			 weapons, and tactical missile systems poses a direct threat to the national

			 security of the United States.

					(2)The use of

			 MANPADS and other conventional weapons by terrorists and insurgent groups

			 continues to hamper United States efforts to achieve peace and security in Iraq

			 and Afghanistan.

					(3)The proliferation

			 of tactical missile systems provides many regimes with a means of income and

			 threatens international peace and security.

					(4)The Government

			 Accountability Office has estimated that there are between 500,000 and 750,000

			 MANPADS in the world.

					(5)Many countries

			 that possess stocks of MANPADS, other conventional weapons, and tactical

			 missile systems no longer require such weapons for their own security or self

			 defense, but do not possess the means for the elimination or safeguarding of

			 such systems.

					(6)There is

			 currently no single United States program designed to promote efforts in other

			 countries related to conventional arms threat reduction and the elimination of

			 tactical missiles.

					(7)The Department of

			 State has not used the Nonproliferation and Disarmament Fund for any activity

			 to eliminate any tactical missile systems since 2002.

					(8)The proliferation

			 of conventional weapons in developing countries that have experienced civil

			 conflict threatens political stability and economic development in those

			 countries and neighboring countries.

					(9)Land mines left

			 over from past conflicts continue to pose a humanitarian threat and a barrier

			 to economic development in many countries around the world.

					(b)Sense of

			 CongressIt is the sense of Congress that—

					(1)where

			 appropriate, the United States Government should provide assistance to

			 countries seeking to secure, remove, or eliminate stocks of MANPADS, other

			 conventional weapons, and tactical missile systems that pose a proliferation

			 threat; and

					(2)given the clear

			 links between global networks of terrorism and networks of the illicit trade in

			 conventional weapons, the United States Government should place consistent,

			 broad, and continued emphasis on combating the proliferation of MANPADS, other

			 conventional weapons, and tactical missile systems within the broader

			 nonproliferation strategy of the United States.

					203.Statement of

			 policyIt is the policy of the

			 United States to assist the governments of other countries in safeguarding or

			 eliminating stocks of MANPADS, other conventional weapons, and tactical missile

			 systems that pose a proliferation, local or regional security, or humanitarian

			 threat.

			204.Global program

			 for the safeguarding and elimination of conventional arms

				(a)In

			 GeneralThe Secretary of State is authorized to carry out an

			 accelerated global program to secure, remove, or eliminate stocks of MANPADS,

			 other conventional weapons, and tactical missile systems, as well as related

			 equipment and facilities, that are determined by the Secretary to pose a

			 proliferation threat.

				(b)Program

			 ElementsThe program authorized under subsection (a) may include

			 the following activities:

					(1)Humanitarian

			 demining activities.

					(2)Programs for the

			 elimination or securing of tactical missile systems.

					(3)Programs for the

			 elimination or securing of MANPADS.

					(4)Activities to

			 destroy other conventional weapons.

					(5)Programs to

			 assist countries in the safe handling and proper storage of MANPADS, other

			 conventional weapons, and tactical missile systems.

					(6)Cooperative

			 programs with the North Atlantic Treaty Organization and other international

			 organizations to assist countries in the safe handling and proper storage or

			 elimination of MANPADS, other conventional weapons, and tactical missile

			 systems.

					(7)The utilization

			 of funds for the elimination or safeguarding of MANPADS, other conventional

			 weapons, and tactical missile systems.

					(8)The management of

			 MANPADS, other conventional weapons, and tactical missile systems at locations

			 where United States funds have been used to provide for the security of such

			 weapons.

					(9)Actions to ensure

			 that equipment and funds, including security upgrades at locations for the

			 storage or disposition of MANPADS, other conventional weapons, tactical missile

			 systems, and related equipment that are determined by the Secretary of State to

			 pose a proliferation threat, continue to be used for authorized

			 purposes.

					205.Redesignation

			 of office of weapons removal and abatement as Office of Conventional Arms

			 Threat Reduction

				(a)RedesignationThe

			 Office of Weapons Removal and Abatement of the Department of State is

			 redesignated the Office of Conventional Arms Threat Reduction. The principal

			 duties of the office are to formulate policy on conventional arms threat

			 reduction and to plan and administer programs for carrying out activities under

			 section 204.

				(b)ReferenceAny

			 reference in a law, map, regulation, document, paper, or other record of the

			 United States to the Office of Weapons Removal and Abatement referred to in

			 subsection (a) shall be deemed to be a reference to the Office of Conventional

			 Arms Threat Reduction.

				206.Report on

			 conventional arms threat reduction

				(a)In

			 GeneralNot later than 180 days after the date of the enactment

			 of this Act, the Secretary of State shall submit to the Committees on Foreign

			 Relations and Appropriations of the Senate and the Committees on International

			 Relations and Appropriations of the House of Representatives a report on

			 conventional arms threat reduction.

				(b)ContentThe

			 report required under subsection (a) shall include the following

			 information:

					(1)A description of

			 prior efforts of the Department of State regarding conventional arms threat

			 reduction.

					(2)A description of

			 the progress made in initiating the operations of the Office of Conventional

			 Arms Threat Reduction, as redesignated under section 205.

					(3)A description, on

			 a country-by-country basis, of the implementation of a global strategy for the

			 elimination or safeguarding of MANPADS, other conventional weapons, and

			 tactical missile systems, including, to the extent possible, a prioritization

			 of such elimination and safeguarding efforts with respect to the proliferation

			 sensitivity of such weapons in each country and their potential impact on local

			 and regional security.

					(4)An evaluation of

			 the extent to which activities under this title and other United States

			 Government programs are integrated to ensure that the conventional arms threat

			 reduction efforts of the United States are consistent with United States policy

			 and goals in countries receiving assistance through such activities.

					(5)A description of

			 the scope and nature of United States programs related to the elimination of

			 tactical missile systems, in particular, efforts under the Nonproliferation and

			 Disarmament Fund regarding the elimination of such systems.

					(c)FormThe

			 report required under subsection (a) shall be in unclassified form, but may

			 contain a classified annex.

				207.Authorization

			 of appropriations

				(a)In

			 GeneralThere is authorized to be appropriated $20,000,000 for

			 Nonproliferation, Anti-Terrorism, Demining, and Related Programs for fiscal

			 year 2006 for activities related to the securing, removal, or elimination of

			 stocks of MANPADS, other conventional weapons, tactical missile systems, and

			 related equipment and facilities.

				(b)LimitationOf

			 the funds made available under subsection (a), not more than $10,000,000 may be

			 obligated until the Secretary submits to the Committees on Foreign Relations

			 and Appropriations of the Senate and the Committees on International Relations

			 and Appropriations of the House of Representatives the report required under

			 section 206.

				208.Nonproliferation and

			 Disarmament Fund definedIn

			 this title, the term Nonproliferation and Disarmament Fund means

			 the Nonproliferation and Disarmament Fund established under section 504 of the

			 FREEDOM Support Act (22 U.S.C. 5854).

			

